208 F.3d 572 (7th Cir. 2000)
Willie FREEMAN,    Petitioner-Appellant,v.James H. PAGE, Warden,  Stateville Correctional Center,    Respondent-Appellee.
No. 99-2825
In the United States Court of Appeals  For the Seventh Circuit
Argued January 14, 2000Decided March 28, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98-CV-2247--Michael P. McCuskey, Judge.
Before Flaum, Easterbrook, and Ripple, Circuit Judges.
Easterbrook, Circuit Judge.


1
Statutes of  limitations for collateral relief in federal  court are part of the Antiterrorism and Effective  Death Penalty Act. A one-year period for most  state prisoners begins on "the date on which the  judgment became final by the conclusion of direct  review or the expiration of the time for seeking  such review". 28 U.S.C. sec.2244(d)(1)(A). For  Willie Freeman, that means either October 6,  1994, when the Supreme Court of Illinois denied  his petition for leave to appeal, or January 4,  1995, ninety days later (and the last day on  which he could have filed a petition asking the  Supreme Court of the United States to issue a  writ of certiorari). Which of these is "the  conclusion of direct review" is a question left  open in Gendron v. United States, 154 F.3d 672,  674 n.2 (7th Cir. 1998), and one we shall not  have to tackle here. Freeman did not commence his  federal collateral attack until October 22, 1998,  about four years later. The district court  dismissed his petition as untimely, relying on  McClain v. Page, 36 F. Supp. 2d 819 (C.D. Ill.  1999). But Freeman contends that much of the  intervening period should not be counted toward  his year to file.


2
The AEDPA took effect on April 24, 1996, and we  stated in Lindh v. Murphy, 96 F.3d 856, 865-66  (7th Cir. 1996), reversed on other grounds, 521 U.S. 320 (1997), that no petition filed by April  23, 1997, may be dismissed as untimely. Gendron  took this liberality one step further by holding  that all delay prior to April 24, 1996, is  excluded from the calculation. Thus although by  his own calculation Freeman accumulated more than  a year of countable time before April 24, 1996,  and did not file by April 23, 1997, Gendron  requires us to ignore all of the pre-AEDPA time. It  is as if "the date on which the judgment became  final" were April 24, 1996. Freeman took two and  a half years more to file under 28 U.S.C.  sec.2254, but he insists that most of that time  is excludable under 28 U.S.C. sec.2244(d)(2):


3
The time during which a properly filed  application for State post-conviction or  other collateral review with respect to  the pertinent judgment or claim is pending  shall not be counted toward any period of  limitation under this subsection.


4
Freeman commenced a collateral attack in Illinois  court on November 22, 1995, and it remained  pending until October 31, 1997, when the state's  court of appeals affirmed the order denying his  petition. People v. Freeman, No. 4-96-0484 (Ill.  App. 4th Dist. Oct. 31, 1997). Freeman then  waited almost an entire additional year to file  his federal collateral attack, but given Lindh  and Gendron he acted in time--if, and only if,  the application for collateral relief in state  court was "properly filed." The district judge  held that it was not "properly filed" because the  state judges did not address Freeman's petition  on the merits, but instead dismissed it as  untimely under Illinois law. Freeman does not  contest the district court's major premise that  an untimely petition is not "properly filed" for  the purpose of sec.2244(d)(2). Accord, Bennett v.  Artuz, 199 F.3d 116, 121-23 (2d Cir. 1999)  ("properly filed" means "an application for state  post-conviction relief recognized as such under  governing state procedures"); Lovasz v. Vaughn,  134 F.3d 146, 148 (3d Cir. 1998) (a "properly  filed application" is "one submitted according to  the state's procedural requirements, such as the  rules governing notice and the time and place of  filing"); Holloway v. Corcoran, 980 F. Supp. 160  (D. Md. 1997) (an application is "properly filed"  only if timely), appeal dismissed, 1998 U.S. App.  Lexis 19174 (4th Cir. Aug. 14, 1998) (adopting the  district court's reasoning); Villegas v. Johnson,  184 F.3d 467, 469 (5th Cir. 1999) (a "properly  filed application" is "one submitted according to  the state's procedural requirements, such as the  rules governing notice and the time and place of  filing"); Austin v. Mitchell, 200 F.3d 391, 395  n.2 (6th Cir. 1999) (an application is "properly  filed" only if timely); Dictado v. Ducharme, 189 F.3d 889, 892 (9th Cir. 1999) ("properly filed  application" means "an application submitted in  compliance with the procedural laws of the state  in which the application was filed"); Hoggro v.  Boone, 150 F.3d 1223, 1226 & n.4 (10th Cir. 1998)  (a "properly filed" petition must be "timely");  Webster v. Moore, 199 F.3d 1256, 1258 (11th Cir.  2000) (an application is "properly filed" only if  timely). Still, Freeman insists, we should treat  his petition as timely despite the state courts'  resolution of the state-law dispute.


5
In the fall of 1995, when Freeman filed his  petition in state court, Illinois law contained  this timeliness rule:


6
No proceedings under this Article shall be  commenced more than 6 months after the  denial of a petition for leave to appeal  or the date for filing such a petition if  none is filed or issuance of the opinion  from the Illinois Supreme Court or 6  months after the date of the order denying  certiorari by the United States Supreme  Court or the date for filing such a  petition if none is filed or 3 years from  the date of conviction, whichever is  sooner, unless the petitioner alleges  facts showing that the delay was not due  to his culpable negligence.


7
725 ILCS 5/122-1(c).* Because leave to appeal  had been denied on October 6, 1994, Freeman had  six months, or until April 6, 1995, to get a  collateral attack under way unless he could show  that the delay (until November 22, 1995) "was not  due to his culpable negligence." He attempted to  do this by alleging that Stateville Correctional  Center, the prison where he has been held, "was  on lock-down for a substantial period of time  prior to and after July 1, 1995." Both the  state's circuit court and its court of appeals  held this allegation too vague; because Freeman  did not provide particulars (for which days was  the prison locked down? how did the lockdown  prevent him from filing?), the state judges held  that they could not credit Freeman's assertion  that prison officials are to blame for the  tardiness. That interpretation of what it means  to show "that the delay was not due to . . .  culpable negligence" is a matter of state law  only, and we must accept the state court's  answer. Gilmore v. Taylor, 508 U.S. 333 (1993);  Estelle v. McGuire, 502 U.S. 62 (1991); Pulley v.  Harris, 465 U.S. 37 (1984); Smith v. Phillips,  455 U.S. 209 (1982); Henry v. Mississippi, 379 U.S. 443, 447 (1965); Garner v. Louisiana, 368 U.S. 157, 166 (1961); Gryger v. Burke, 334 U.S. 728, 731 (1948); Bute v. Illinois, 333 U.S. 640,  668 (1948); Herbert v. Louisiana, 272 U.S. 312,  316 (1926). The way in which "not due to . . .  culpable negligence" works under Illinois law is  not an abstraction declared in some other case,  of questionable application to Freeman's. In  litigation between Freeman and the state, state  judges concluded that Freeman failed to prove  that delay was "not due to his culpable  negligence". Normal principles of issue  preclusion (collateral estoppel) prevent Freeman  from getting a second opinion.


8
Freeman's submission in state court placed  special emphasis on July 1, 1995, because  sec.5/122-1 changed dramatically that day. On and  after July 1, 1995, a state prisoner must act  within the shortest of the multiple periods  mentioned in the statute. Until then, the  prisoner could choose the longest period--which  for Freeman ended on December 1, 1995, three  years after his conviction. Freeman's petition in  late November would have been timely under the  old version of the statute, and it may well be  that Freeman filed then because he did not  realize that the statute had been amended. But he  recognized in state court that the amendment  applies to him, just as the state's appellate  court held. See also People v. Bates, 124 Ill. 2d 81, 124 Ill. Dec. 407, 529 N.E.2d 227 (1988)  (holding that an earlier amendment to sec.5/122-1  applies to all prior convictions). Bates  concluded that the statutory escape hatch (the  petitioner's ability to show that "delay was not  due to . . . culpable negligence") justifies  immediate application. What is more, "immediate"  in law is not immediate in fact. Unlike the AEDPA,  which took effect as soon as the President signed  the enrolled bill, the amendment to sec.5/122-1  had a deferred effective date. See Illinois  Constitution Art. IV sec.10. The change was made  by sec.15 of Public Act 88-678, II Laws of  Illinois 2732 (1994), which was approved by the  legislature on November 15, 1994, and signed by  the Governor on December 15. Id. at 2735. Persons  affected by the law had six and a half months to  file under the old law--and, as the statute's  main period of limitations is six months (from  the final appellate decision), this allowed ample  maneuvering room to all those who paid attention.  Most prisoners don't keep up with the session  laws (though this one might have given rise to  scuttlebutt), but a state may decide the  effective dates of its laws, provided that they  are published--and Illinois publishes its session  laws, though they are not as widely available as  the compiled statutes. Freeman had almost nine  months between the denial of his petition for  leave to appeal and the effective date of the  amendment, three months more than prisoners since  have had to file collateral attacks.


9
Freeman now contends that his collateral attack  was "properly filed" because the Constitution of  the United States required Illinois to accept it,  but no case of which we are aware holds that  states must give (say) a year's notice of  impending statutory changes. As we have observed  already, Freeman had nine months to act, 6  months of which passed after the Governor signed  the amendment. States may abolish collateral  review of criminal judgments. Indeed, as we noted  in Lindh, 96 F.3d at 867-68, even the national  government, to which the Suspension Clause of the  Constitution applies, may eliminate collateral  review of final judgments; the writ that may not  be suspended is the pretrial writ to test the  Executive's power to hold a suspect without  trial. No prisoner has a constitutional  entitlement to further review of the final  judgment in a criminal case. Illinois made  collateral review harder to obtain but did not  abolish it, and Freeman has no constitutional  complaint.


10
Perhaps, however, the words "properly filed" in  sec.2244 (d)(2) do not take their meaning from  state practice. Freeman makes a feeble argument  along these lines, reminding us that the federal  law of forfeiture has a cause-and-prejudice  exception. See Wainwright v. Sykes, 433 U.S. 72  (1977). True enough, but sec.2244(d) creates a  free-standing statute of limitations; it is not  just a reprise of forfeiture principles that have  developed in common-law fashion. Whether the 1995  amendment to Illinois law would be "cause" to  relieve Freeman of a forfeiture under judge-made  law, cf. Liegakos v. Cooke, 106 F.3d 1381 (7th  Cir. 1997), is beside the point. Unless the state  petition was "properly filed," Freeman loses.


11
A better argument--though one Freeman does not  make--might be that an action is "properly filed"  when the petitioner offers a colorable argument  for his position under state law, even if the  state eventually rejects the petition on  procedural grounds. But we are not authorized to  rewrite the statute so that "properly filed"  becomes "plausibly filed" or some equivalent  phrase ("filed in good faith," "filed with a bona  fide argument for the application or modification  of state law," etc.). Nor are we disposed to  create a conflict among the circuits (to adopt  this approach, we would have to disagree with the  many cases cited at page 3 above). As written,  sec.2244(d)(2) poses an objective question:  whether the filing in state court was "proper."  Changes of the sort we have mentioned would  convert an objective standard to a subjective  one, making the law much more difficult to apply.  Whether a collateral attack is "properly filed"  can be determined in a straightforward way by  looking at how the state courts treated it. If  they considered the claim on the merits, it was  properly filed; if they dismissed it for  procedural flaws such as untimeliness, then it  was not properly filed. The objective approach  not only facilitates decisionmaking but also  gives the parties a clear benchmark. Everyone  knows exactly when the federal petition is due.  A subjective approach, however, would leave these  essential questions unanswered until there had  been substantial litigation, for there is no  right answer to a question such as "how close to  being 'properly filed' is close enough?". Cf.  Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,  399-405 (1990); Pierce v. Underwood, 487 U.S. 552  (1988).


12
Our cases to date follow the objective  approach. For example, Tinker v. Hanks, 172 F.3d 990 (7th Cir. 1999), holds that an unsuccessful  application in state court for leave to file a  second or successive collateral attack does not  toll the time to commence a collateral attack in  federal court. Tinker observed that, if the state  court had permitted the filing, then the  application would have been "properly filed" for  purposes of sec.2244(d)(2), but we held that when  the state court does not permit the filing, that  decision is conclusive under sec.2244(d)(2). We  did not ask whether Tinker had made a plausible  showing; we asked only whether the state court  deemed the filing proper under state law. A  prisoner who seeks but does not receive a  dispensation from state court--an authorization  to file another petition in Tinker, a finding of  "no culpable negligence" here--has not achieved  a "properly filed" state collateral challenge.


13
Tinker added that a prisoner who wants to  pursue state relief while assuring an entitlement  to federal relief can protect himself by filing  in both courts. The federal action should be  stayed while the state court decides what to do. 172 F.3d at 991. That is equally true of Freeman.  Before the AEDPA took effect, a state judge told  Freeman that his application was late. That  judicial decision should have disabused Freeman  of any contrary belief; certainly it brought the  statutory amendment forcefully to his attention.  Armed with this knowledge, all Freeman had to do  in order to protect his interests was to file his  federal petition any time before April 24, 1997.  The federal judge likely would have stayed  proceedings until resolution of Freeman's appeal  in state court. Had the district judge dismissed  the federal petition, we would have reversed;  cases such as Tinker and Post v. Gilmore, 111 F.3d 556 (7th Cir. 1997), show that dismissal is  not proper when that step could jeopardize the  timeliness of a collateral attack. See also,  e.g., Deakins v. Monaghan, 484 U.S. 193, 202-04  (1988).


14
Our court has been generous to prisoners. Lindh  and Gendron together restarted every state  prisoner's clock on April 24, 1996. We extended  the time a little more in Jones v. Bertrand, 171 F.3d 499 (7th Cir. 1999), by applying the "prison  mailbox rule" to collateral attacks. In Taliani  v. Chrans, 189 F.3d 597 (7th Cir. 1999), we held  out the possibility that some prisoners may  invoke equitable tolling or estoppel (neither of  which is applicable here) to justify untimely  petitions. Freeman himself has been using  borrowed time throughout: a strict application of  sec.2244(d) would have slammed the door on April  24, 1996, because more than a year of countable  time had expired by then. Lindh and Gendron gave  Freeman an extra year. It would not be  appropriate to bend the statute yet further on  Freeman's behalf.

Affirmed


Notes:


*
 To be completely correct, we should say that this  language was at the time the fifth sentence of  sec.5/122-1; it did not become a separately  lettered subsection until 1996. The statute has  been further amended since and now reads: "No  proceedings under this Article shall be commenced  more than 6 months after the denial of a petition  for leave to appeal or the date for filing such  a petition if none is filed or more than 45 days  after the defendant files his or her brief in the  appeal of the sentence before the Illinois  Supreme Court (or more than 45 days after the  deadline for the filing of the defendant's brief  with the Illinois Supreme Court if no brief is  filed) or 3 years from the date of conviction,  whichever is sooner, unless the petitioner  alleges facts showing that the delay was not due  to his or her culpable negligence." The further  amendments do not apply to Freeman's petition and  would not affect the outcome even if they did.